ORDER
Petitioner has been charged with possession of cocaine in violation of S.C.Code Ann. § 44-53-370(d)(3) (2002). The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension because he has been charged with a serious crime. The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended, pursuant to Rule 17, RLDE, Rule 413, SCACR, from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that Capers G. Barr, III, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Barr shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Barr may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts) respondent may maintain that are necessary to effectuate this appointment.
*25This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Capers G. Barr, III, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Capers G. Barr, III, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Barr’s office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
IT IS SO ORDERED.
/s/Jean H. Toal, C.J.
FOR THE COURT
PLEICONES, J., not participating.